DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 8/17/2022. Claims 1-8 are currently pending. Claims 1, 4, and 7 have been amended. The cancelation of claims 9-14 is acknowledged.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the primary reason for allowance is the inclusion of a blank having the recited structure in combination with the particular folding steps. The closest reference, Kang (CN 105620851 A), teach a blank comprising two longitudinal crease lines and four transversal crease lines, wherein the crease lines delimit a bottom panel, a top panel, a front panel, internal and external rear panels, two internal and two external side panels, two top corners, two middle corners, and two bottom corners. Kang further discloses the steps of folding the internal panel upwards, folding the front panel upwards, pushing the bottom corners inwards, and folding the internal rear panel upward. However, Kang does not disclose manufacturing the blank (the blank is simply disclosed as provided), placing articles to be packaged on the bottom panel, folding the top and external rear panels downwards, and pushing the middle and top corners inwards in order to fold the middle and top corners between the internal and external side panels. While it may be reasonable to modify the method of Kang to include the steps of manufacturing the blank and placing articles on the bottom panel, it is not clear how the method of Kang may be modified to include the steps of folding the top panel downwards, the external rear panel downwards and pushing the middle corners inwards without engaging in hindsight gleaned from applicant’s specification. Accordingly, the prior art does not anticipate the claimed subject matter and it would not have been obvious to have combined the teachings and suggestions of the prior art to have arrived at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/31/2022